Exhibit 10.56

Summary of Compensation for Non-Officer Directors

As of December 31, 2010, PC Connection, Inc.’s non-officer directors consisted
of: (i) Joseph Baute; (ii) David Beffa-Negrini; (iii) Barbara Duckett; (iv)
David Hall; and (v) Donald Weatherson. Non-officer directors receive a standard
quarterly retainer fee of $10,000 for service on the Board as well as $2,500 for
each individual board meeting attended and $1,500 for each committee meeting
attended. The table below sets forth the total retainer fee paid for 2010, and
per board meeting and committee meeting fees paid to our non-officer directors
in 2010:

 

Director

   Total Retainer Fee
Paid for 2010(1)      Fee Per Board
Meeting Attended      Fee Per Committee
Meeting Attended  

Joseph Baute

   $ 40,000       $ 2,500       $ 1,500   

David Beffa-Negrini

     40,000         2,500         1,500   

Barbara Duckett

     40,000         2,500         1,500   

David Hall

     40,000         2,500         1,500   

Donald Weatherson

     40,000         2,500         1,500   

 

(1) In addition, non-officer directors receive reimbursement for all reasonable
expenses incurred in attending board and committee meetings.